PER CURIAM.
Sonya D. Williams appeals the final order of the Unemployment Appeals Commission (“the Commission”) affirming the decision of the appeals referee, who concluded that Ms. Williams did not qualify for unemployment benefits because she voluntarily left her employment without good cause. Because the determination of whether an employee voluntarily terminated her employment or was discharged is a factual determination to be made by the referee or hearing officer, see Gulfview Animal Hosp. v. Zemke, 741 So.2d 1163, 1164 (Fla. 2d DCA 1999); credibility of the witnesses, lies within the sole discretion of the fact finder, see Glover v. Sanford Child Care, Inc., 429 So.2d 91, 92 (Fla. 5th DCA 1983); and this Court may only reverse if the findings are not supported by competent, substantial evidence, see Aldana-Chiles v. Fla. Unemployment Appeals Comm’n, 930 So.2d 808, 810 (Fla. 3d DCA 2006), we affirm.
Affirmed.